Case 2:19-cr-00097-GRB Document 95 Filed 08/13/20 Page 1 of 4 PageID #: 1622

                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York
AES:LHE/JAM                                            271 Cadman Plaza East
F. #2018R01064                                         Brooklyn, New York 11201

                                                       August 13, 2020
By ECF

The Honorable Gary R. Brown
United States District Judge
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

               Re:     United States v. Michael Cohn
                       Criminal Docket No. 19-97 (S-2) (GRB)

Dear Judge Brown:

                The government respectfully submits this letter in response to the Court’s August
11, 2020 Order directing the government to explain the legal and factual bases for its objection to
a nonjury trial in the above captioned matter, as stated in its letter dated August 10, 2020. ECF
Docket No. 92.

I.     Applicable Law

                 Rule 23(a) of the Federal Rules of Criminal Procedure provides that where, as
here, a defendant is entitled to a jury trial, “the trial must be by jury unless: (1) the defendant
waives a jury trial in writing; (2) the government consents; and (3) the court approves.” As the
Supreme Court has made clear, “[t]rial by jury has been established by the Constitution as the
normal and preferable mode of disposing of issues of fact in criminal cases. . . . The Constitution
recognizes an adversary system as the proper method of determining guilt, and the Government,
as a litigant, has a legitimate interest in seeing that cases in which it believes a conviction is
warranted are tried before the tribunal which the Constitution regards as most likely to produce a
fair result.” Singer v. United States, 380 U.S. 24, 35 (1965) (internal citation and quotation
marks omitted); see also United States v. Sun Myung Moon, 718 F.2d 1210, 1217 (2d Cir. 1983)
(“The ability to waive the benefit does not import a right to claim its opposite.”). While the
Sixth Amendment guarantees a defendant the right to an impartial jury, “[n]othing in the
Constitution guarantees one the right to select his own tribunal or the right to a speedy and public
trial by a fair and impartial judge.” Id.; see also United States v. Bowles, 428 F.2d 592, 594 (2d
Cir. 1970) (“[T]here is no constitutional right to a nonjury trial.”).

                Where, as here, the government does not consent to a nonjury trial, it is not
required to “articulate its reasons for demanding a jury trial at the time it refuses to consent to a
Case 2:19-cr-00097-GRB Document 95 Filed 08/13/20 Page 2 of 4 PageID #: 1623




defendant’s proffered waiver.” Singer, 380 U.S. at 37. The only exception to the government’s
right to a jury trial is that its exercise “may not be conditioned or later revoked for a reason that
infringes an individual’s constitutional rights,” such as to “punish” the defendant for exercising
his First Amendment rights. Sun Myung Moon, 718 F.2d at 1218. In order to override the
government’s consent under this limited exception, a defendant must provide a “factual
predicate” to support an allegation that the government’s refusal to consent was designed to
violate the defendant’s constitutional rights. See id. Defendants have rarely, if ever, been able
to make such a showing. See United States v. U.S. Dist. Court, 464 F.3d 1065, 1070 (9th Cir.
2006) (“[N]o United States Court of Appeals appears to have approved a defendant’s waiver of a
jury over the government’s objection.”).

II.    Discussion

                 The Supreme Court has recognized that both the government and defendants have
the discretion to decide whether to consent to a nonjury trial. Singer, 380 U.S. at 35. The
requirement that both parties consent to a nonjury trial is consistent with the well-recognized
significance of the impartial jury to the American system of justice. United States v. Ayeni, 374
F.3d 1313, 1320 (D.C. Cir. 2004) (“[O]ur opinions have repeatedly emphasized our conviction
that the jury’s role as fact finder is . . . central to our jurisprudence.”) (Tatel, J., concurring);
United States v. DeAlesandro, 361 F.2d 694, 697 (2d Cir. 1966) (affirming jury instructions
stating that “the American, impartial jury system . . . is the very cornerstone of our democratic
institutions”). The government’s preference is to try felony criminal cases before a jury, which
is consistent with the principles articulated by the Supreme Court in Singer, the guarantees of the
United States Constitution and the democratic principles underlying it.

                In his letter waiving his right to a jury trial, the defendant does not claim that the
government is declining to consent in an effort to violate the defendant’s constitutional rights.
Ltr. Dated August 10, 2020, ECF Docket No. 93 (“Def. Ltr.”). Indeed, there can be no claim
that the government is somehow singling out the defendant by declining to consent to a nonjury
trial; the government is unaware of any case in recent memory in which the government has
consented to a nonjury criminal trial in this district.1

                Instead, the defendant argues that the Court has the power to order a nonjury trial
over the government’s objection “due to the compelling and extraordinary circumstances
presented by the pandemic.” Def. Ltr. at 1. The government acknowledges that the current
COVID-19 pandemic poses unique logistical challenges that may delay jury trials, including in
this case. This is true, however, for all of the many jury trials that were scheduled to occur in
federal courts across the country over the past several months, including a number in this district.
The defendant has not articulated any compelling individual circumstances that differentiate him
from the many other defendants whose cases remain pending. Indeed, as the defendant has been
at liberty and subject to relatively unrestrictive pretrial monitoring during the pendency of this
case, his claimed interest in proceeding immediately to a nonjury trial is not compelling. See

       1       Research has revealed only one prior case, in 1968, in which the government
appears to have, at one point, consented to a nonjury trial in this district, though it subsequently
sought to withdraw that consent. United States v. Schipani, 44 F.R.D. 461 (E.D.N.Y. 1968).

                                                   2
Case 2:19-cr-00097-GRB Document 95 Filed 08/13/20 Page 3 of 4 PageID #: 1624




Order Setting Conditions of Release, ECF Docket No. 7 (permitting travel throughout the
continental United States).

                The current delay in the defendant’s trial is minimal, and would not justify
ordering a nonjury trial over the government’s objection, even if such an order were permissible.
The defendant points out that his case has been pending for approximately eighteen months,
since his arrest in February 2019.2 A period of eighteen months between indictment and trial,
particularly in a white collar case involving substantial discovery, is well within the ordinary
range, even when the courthouse is fully operational. Furthermore, the Speedy Trial Act does
not require that a trial be scheduled within the next 70 days, as no time has elapsed under the
Speedy Trial clock to date. See Orders to Continue, ECF Docket Nos. 6, 10, 14, 16, 19, 26, 68
& Order dated June 25, 2020 without docket entry; 18 U.S.C. § 3161(h) (authorizing courts to
exclude time from the Speedy Trial clock).3

                Moreover, the government respectfully submits that conducting a trial without a
jury poses many of the same safety risks as a jury trial, and would still present significant
logistical challenges. The defendant, the attorneys, the Court and its staff would still be
congregated indoors, and the defendant and the parties would still be required to travel to and
from the courtroom each day, necessitating contact with courthouse security staff and potentially
other members of the public. And, while the court has raised the possibility of conducting
testimony via videoconference, the government respectfully submits that while at times,
videoconference may be the only available mechanism for presenting evidence, it is not a
substitute for in-person testimony. The burden always remains on the government to prove its
case, including during a pandemic and even in the context of a nonjury trial. Requiring the
government to present all testimony in this complicated, document-intensive case through
videoconferencing technology poses a substantial risk of prejudice to the government.

                Finally, the defendant’s claim that a jury trial cannot be safely conducted until
some point prior to “well into 2021,” Def. Ltr. at 1, is speculative and does not undermine the
foregoing analysis. There remain many unknowns about the course and severity of the
pandemic going forward, but, as the Court is undoubtedly aware, grand jurors have already been
convening in this district for several weeks. The prospect of a convening a trial jury at some
point in the relatively near future appears to be far from an impossibility, and is certainly not so
uncertain as to warrant compelling the government to participate in a nonjury trial over its
dispositive objection. Moreover, as discussed above, these circumstances are not unique to this
defendant.


       2




       3        Further, a series of Administrative Orders issued by the Chief Judge of this
district, recognizing the complexities of holding trials during the pandemic, have excluded time
for all pending trials through September 14, 2020, in the interest of justice. See Administrative
Order Nos. 2020-06, 2020-15 & 2020-20.
                                                  3
Case 2:19-cr-00097-GRB Document 95 Filed 08/13/20 Page 4 of 4 PageID #: 1625




III.   Conclusion

                 The United States Supreme Court has affirmed that Rule 23 of the Federal Rules
of Criminal Procedure requires the government’s consent to proceed to a nonjury trial. Singer,
380 U.S. at 35. The defendant has not and cannot allege that the government is withholding its
consent in violation of a constitutional right, and has presented no basis for holding a nonjury
trial, over the government’s objection, in violation of Rule 23. Consequently, the Court should
not order a nonjury trial.




                                                    Respectfully submitted,

                                                    SETH D. DUCHARME
                                                    Acting United States Attorney

                                             By:     /s/
                                                    Lauren Howard Elbert
                                                    Artie McConnell
                                                    Assistant U.S. Attorneys
                                                    (718) 254-7577/7150


cc:    Clerk of the Court (GRB) (by ECF)
       Defense counsel (by ECF and Email)




                                                4
